Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyrone Lamar Roberson appeals the district court’s order adopting the report and recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Roberson v. Padula, No. 2:13-cv-01872-RMG, 2015 WL 4487798 (D.S.C. July 22, 2015). In addition, we decline to address claims raised for the first time on appeal. See Muth v. United States, 1 F.3d 246, 250 (4th Cir.1993). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.